DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16 2013, is being examined under the pre-AIA  first to invent provisions.
The present application, filed on 12/30/2019. Claims 1-22 are pending and have been examined. Claims 1, 8 and 14 are independent claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1:
Step 1:  Claim 1 recites method of trained machine learning model (MPEP 2106.05(f))) thus an article of process, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
generating a plurality of vectors, wherein generating a plurality of vectors comprises, for each individual user dataset, generating a vector of a specified size, the plurality of vectors forming a shared representation - which is mental processes capable of being performed in the human mind (for example, these are observation and evaluation)
providing information from the shared representation in response to the query - which is mental processes capable of being performed in the human mind (for example, these are observation and evaluation).
Step 2A Prong 2:  The claim recites the additional elements of 
wherein each of the plurality of encoders comprises a machine learning model trained based at least in part on: a) an encoder's loss, and b) a classifier loss - insignificant extra solution activity of mere data gathering.
receiving, at each encoder of a plurality of encoders, individual user datasets for a plurality of individual users from a single specified source, the plurality of encoders receiving data from a plurality of data sources; receiving a query of the shared representation, which is insignificant extra-solution activity of mere data gathering (MPEP 2106.05(g))
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “wherein each of the plurality of encoders..” is directed to training machine learning model based on the loss which is common, thus well understood routine and conventional (“GANs generally share a standard design paradigm, with the building blocks comprising one or more generator and discriminator models, and the associated loss functions for training them”, (TorchGAN: A Flexible Framework for GAN Training and Evaluation Pal, 1 Introduction & Page 1)). Furthermore, The limitation “receiving, at each encoder of a plurality of encoders…” and “receiving a query of the shared representation” is directed to the insignificant extra-solution activities of data gathering are well-understood routine and conventional (see MPEP 2106.05(d)(II), “Receiving or transmitting data over a network”). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.

Claim 2.
Claims 2, dependent on Claim 1, recite the additional mental process steps of abstract ideas (“wherein the generating a vector of a specified size”; “converting the user history in to a vector of signals”). Additional elements recites receiving a user history, which is insignificant extra-solution activity of mere data gathering. The limitation is directed to the insignificant extra-solution activities of data gathering are well-understood routine and conventional (see MPEP 2106.05(d)(II), “Receiving or transmitting data over a network”). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.

Claim 3.
Claim 3, Depended on claim 1, recite the additional elements “wherein the machine learning model is trained based at least in part on a discriminator loss that is based on vectors received from at least some of the plurality of encoders”- insignificant extra solution activity of mere data gathering. Training machine learning model based on the loss which is common, thus well understood routine and conventional (“GANs generally share a standard design paradigm, with the building blocks comprising one or more generator and discriminator models, and the associated loss functions for training them”, (TorchGAN: A Flexible Framework for GAN Training and Evaluation Pal, 1 Introduction & Page 1) and “The idea of group ℓ1 regularization in machine learning is quite known when considering convex loss functions” (Group sparse regularization for deep neural networks, Scardapane, 1. Introduction & Page 82, 1st Column)). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.

Claim 4. 
	Claim 4, Depended on claim 3, recite the additional mathematical process (“wherein the discriminator loss function is based at least in part on cross entropy loss”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea. 
Claim 5. 
	Claim 5, Depended on claim 3, recites the additional elements, “wherein the machine learning model is trained based at least in part on a regularization loss”- insignificant extra solution activity of mere data gathering. Training machine learning model based on the loss which is common, thus well understood routine and conventional (“it is common that the quantity actually minimized on the data is a regularized version of the loss function”, (Margin Maximizing Loss Functions, Rosset, 1 Introduction & Page 1)). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Claim 6.
Claim 6, Depended on claim 5, recite the additional mathematical process (“wherein the encoder loss function is a sum of a negative constant multiplied by the discriminator loss and a positive constant multiplied by the regularization loss”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.
Claim 7.
Claim 7, Depended on claim 1, recite the additional mental process steps of abstract ideas (“wherein providing information from the shared representation in response to the query comprises determining at least one neighboring vector to a specified vector in the shared representation that meets a similarity threshold to the specified vector”). but no additional elements that could provide a practical application nor provide significantly more to abstract idea.
Claim 8.
Step 1:  Claim 8 recites method of trained machine learning model (MPEP 2106.05(f))) thus an article of process, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
determining a user's signals from the data - which is mental processes capable of being performed in the human mind (for example, these are observation and evaluation)
for each data source, combining the user's signals to create a user vector of a first fixed size - which is mental processes capable of being performed in the human mind (for example, these are observation and evaluation)
transforming the user vector by a neural network into a vector of a second fixed size - which is mental processes capable of being performed in the human mind (for example, these are observation and evaluation)
providing information in response to the query based on at least in part on the vector of the second fixed size - which is mental processes capable of being performed in the human mind (for example, these are observation and evaluation).
Step 2A Prong 2:  The claim recites the additional elements of 
the neural network trained a) by determining a classifier loss, a discriminator loss and an encoder loss, and b) by adjusting the weights of the network to change the losses, insignificant extra solution activity of mere data gathering.
receiving data for a plurality of individual users from a plurality of data sources; receiving a query, which is insignificant extra-solution activity of mere data gathering (MPEP 2106.05(g))
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “the neural network trained….” is directed to training machine learning model based on the loss which is common, thus well understood routine and conventional (“GANs generally share a standard design paradigm, with the building blocks comprising one or more generator and discriminator models, and the associated loss functions for training them”, (TorchGAN: A Flexible Framework for GAN Training and Evaluation Pal, 1 Introduction & Page 1) and “The idea of group ℓ1 regularization in machine learning is quite known when considering convex loss functions” (Group sparse regularization for deep neural networks, Scardapane, 1. Introduction & Page 82, 1st Column)). Furthermore, The limitation “receiving data for a plurality of individual users….” And “receiving a query” is directed to the insignificant extra-solution activities of data gathering are well-understood routine and conventional (see MPEP 2106.05(d)(II), “Receiving or transmitting data over a network”). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.
Claim 9.
Claims 9, dependent on Claim 8, recite the additional mental process steps of abstract ideas (“wherein the first fixed size is the same as the second fixed size”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.
Claim 10.
	Claim 10, Depended on claim 8, recite the additional mathematical process (“wherein combining the user's signals to create a user vector of a fixed size comprises combining the user's signals using at least one of a summation, a weighted average and a recurrent neural network layer”), but no additional elements that could provide a practical application nor provide significantly more to abstract idea.
Claim 11. 
	Claim 11, Depended on claim 8, recites the additional elements, “wherein the neural network is trained a) by determining a classifier loss, a discriminator loss, an encoder loss, and a regularization loss and b) by adjusting the weights of the network to change the losses” - insignificant extra solution activity of mere data gathering. Training machine learning model based on the loss which is common, thus well understood routine and conventional (“GANs generally share a standard design paradigm, with the building blocks comprising one or more generator and discriminator models, and the associated loss functions for training them”, (TorchGAN: A Flexible Framework for GAN Training and Evaluation Pal, 1 Introduction & Page 1) and “The idea of group ℓ1 regularization in machine learning is quite known when considering convex loss functions” (Group sparse regularization for deep neural networks, Scardapane, 1. Introduction & Page 82, 1st Column) and “(“it is common that the quantity actually minimized on the data is a regularized version of the loss function”, (Margin Maximizing Loss Functions, Rosset, 1 Introduction & Page 1)). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea. 
Claim 12. 
	Claim 12, Depended on claim 11, recite the additional mathematical process (“wherein the encoder loss function is a sum of a negative constant multiplied by the discriminator loss and a positive constant multiplied by the regularization loss”), but no additional elements that could provide a practical application nor provide significantly more to abstract idea.
Claim 13.
Claim 13, Depended on claim 8, recite the additional mental process steps of abstract ideas (“wherein receiving a query comprises receiving a query of a shared representation of user vectors and wherein providing information in response to the query comprises determining at least one neighboring user vector to a specified vector that meets a similarity threshold to the specified vector”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.
Claim 14:
Step 1:  Claim 14 recites A system of trained machine learning model (MPEP 2106.05(f))) thus an article of manufacture, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
generating a plurality of vectors, wherein generating a plurality of vectors comprises, for each individual user dataset, generating a vector of a specified size, the plurality of vectors forming a shared representation - which is mental processes capable of being performed in the human mind (for example, these are observation and evaluation)
providing information from the shared representation in response to the query - which is mental processes capable of being performed in the human mind (for example, these are observation and evaluation).
Step 2A Prong 2:  The claim recites the additional elements of 
one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers which are generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)).
wherein each of the plurality of encoders comprises a machine learning model trained based at least in part on: a) an encoder's loss, b) a classifier loss, and c) a discriminator loss- insignificant extra solution activity of mere data gathering.
receiving, at each encoder of a plurality of encoders, individual user datasets for a plurality of individual users from a single specified source, the plurality of encoders receiving data from a plurality of data sources; receiving a query of the shared representation, which is insignificant extra-solution activity of mere data gathering (MPEP 2106.05(g))
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation  “one or more computers and one or more storage devices….” is directed to mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). The limitation “wherein each of the plurality of encoders…..” is directed to Training machine learning model based on the loss which is common, thus well understood routine and conventional (“GANs generally share a standard design paradigm, with the building blocks comprising one or more generator and discriminator models, and the associated loss functions for training them”, (TorchGAN: A Flexible Framework for GAN Training and Evaluation Pal, 1 Introduction & Page 1) and “The idea of group ℓ1 regularization in machine learning is quite known when considering convex loss functions” (Group sparse regularization for deep neural networks, Scardapane, 1. Introduction & Page 82, 1st Column). Furthermore, The limitation “receiving, at each encoder of a plurality of encoders…” and “receiving a query of the shared representation” is directed to the insignificant extra-solution activities of data gathering are well-understood routine and conventional (see MPEP 2106.05(d)(II), “Receiving or transmitting data over a network”). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.
Claim 15.
Claims 15, dependent on Claim 14, recite the additional mental process steps of abstract ideas (“wherein the generating a vector of a specified size”; “converting the user history in to a vector of signals”). Additional elements recites receiving a user history, which is insignificant extra-solution activity of mere data gathering. The limitation is directed to the insignificant extra-solution activities of data gathering are well-understood routine and conventional (see MPEP 2106.05(d)(II), “Receiving or transmitting data over a network”).Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Claim 16.
	Claim 16, Depended on claim 14, recite the additional elements “wherein the machine learning model is trained based at least in part on a discriminator loss that is based on vectors received from at least some of the plurality of encoders”- insignificant extra solution activity of mere data gathering. Training machine learning model based on the loss which is common, thus well understood routine and conventional (“GANs generally share a standard design paradigm, with the building blocks comprising one or more generator and discriminator models, and the associated loss functions for training them”, (TorchGAN: A Flexible Framework for GAN Training and Evaluation Pal, 1 Introduction & Page 1) and “The idea of group ℓ1 regularization in machine learning is quite known when considering convex loss functions” (Group sparse regularization for deep neural networks, Scardapane, 1. Introduction & Page 82, 1st Column)). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Claim 17. 
	Claim 17, Depended on claim 16, recite the additional mathematical process (“wherein the discriminator loss function is based at least in part on cross entropy loss”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea. 
Claim 18. 
	Claim 18, Depended on claim 16, recites the additional elements, “wherein the machine learning model is trained based at least in part on a regularization loss”, insignificant extra solution activity of mere data gathering. Training machine learning model based on the loss which is common, thus well understood routine and conventional (“it is common that the quantity actually minimized on the data is a regularized version of the loss function”, (Margin Maximizing Loss Functions, Rosset, 1 Introduction & Page 1)). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Claim 19.
Claim 19, Depended on claim 18, recite the additional mathematical process (“wherein the encoder loss function is a sum of a negative constant multiplied by the discriminator loss and a positive constant multiplied by the regularization loss”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.
Claim 20.
Claim 20, Depended on claim 14, recite the additional mental process steps of abstract ideas (“wherein providing information from the shared representation in response to the query comprises determining at least one neighboring vector to a specified vector in the shared representation that meets a similarity threshold to the specified vector”). but no additional elements that could provide a practical application nor provide significantly more to abstract idea.
Claim 21.
Claim 21, Depended on claim 14, recites the additional elements, “wherein each of the plurality of encoders comprises a machine learning model trained with a plurality of different high-level classifiers; and the operations further comprise discarding all the classifiers after the encoders are trained”- insignificant extra solution activity of mere data gathering. Training machine learning model based on the loss which is common, thus well understood routine and conventional (“GANs generally share a standard design paradigm, with the building blocks comprising one or more generator and discriminator models, and the associated loss functions for training them”, (TorchGAN: A Flexible Framework for GAN Training and Evaluation Pal, 1 Introduction & Page 1). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Claim 22.
Claim 22, Depended on claim 21, recites the additional elements, “wherein the operations further comprise using the trained encoders to generate user vectors”, insignificant extra solution activity of mere data gathering. Training machine learning model based on the loss which is common, thus well understood routine and conventional (“GANs generally share a standard design paradigm, with the building blocks comprising one or more generator and discriminator models, and the associated loss functions for training them”, (TorchGAN: A Flexible Framework for GAN Training and Evaluation Pal, 1 Introduction & Page 1). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5; 7-11; 13-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (“Social GAN: Socially Acceptable Trajectories with Generative Adversarial Networks”) in view of Liu (“Adversarial Multi-task Learning for Text Classification”). 

Claim 1. 
Gupta teaches A method comprising: receiving, at each encoder of a plurality of encoders, individual user datasets for a plurality of individual users from a single specified source, the plurality of encoders receiving data from a plurality of data sources (Page 3 & Figure 2 “G takes as input past trajectories Xi and encodes the history of the person i as Hti. The pooling module takes as input all Htobsi and outputs a pooled vector Pi for each person” teaches plurality of encoders takes history of the individual users);
generating a plurality of vectors, wherein generating a plurality of vectors comprises, for each individual user dataset, generating a vector of a specified size, the plurality of vectors forming a shared representation (3.3. Socially-Aware GAN & Page 3, 2nd column “We first embed the location of each person using a single layer MLP to get a fixed length vector eti….. eti=ϕ(xti, yti;Wee)…… The LSTM weights W(encoder) are shared between all people in a scene” and (Page 3 & Figure 2 “G takes as input past trajectories Xi and encodes the history of the person i as Hti. The pooling module takes as input all Htobsi and outputs a pooled vector Pi for each person” teaches generating plurality of vectors for each of person wherein each vectors forming shared representation) 
and wherein each of the plurality of encoders comprises a machine learning model trained based at least in part on: a) an encoder's loss, and b) a classifier loss (4.Experiments & Page 5, 2nd column “in the section as SGAN-kVP-N where kV signifies if the model was trained using variety loss (k=1 essentially means no variety loss) and P signifies usage of our proposed pooling module” teaches using loss function train the model 3.3. Socially-Aware GAN & Page 4, 1st column “In addition to adversarial loss, we also apply L2 loss on the predicted trajectory which measures how far the generated samples are from the actual ground truth” teaches loss  function adversarial loss (encoder loss) and L2 loss (classifier loss) );
providing information from the shared representation (3.3. Socially-Aware GAN & Page 3, 2nd column “The LSTM weights (Wencoder) are shared between all people in a scene” teaches information from the shared representation)
While Gupta teaches providing information from the shared representation, Gupta does not teach receiving a query.
However, Liu teaches receiving a query of the shared representation (5.5 Shared Knowledge Transfer & Page 6, 2nd column “To test the transferability of our learned shared extractor, we also design an experiment, in which we take turns choosing 15 tasks to train our model MS with multi-task learning” teaches receiving a test of shared representation); 
and providing information from the shared representation in response to the query (5.5 Shared Knowledge Transfer & Page 6, 2nd column “To test the transferability of our learned shared extractor, we also design an experiment, in which we take turns choosing 15 tasks to train our model MS with multi-task learning, then the learned shared layer are transferred to a second network MT that is used for the remaining one task” teaches providing learner shared layer in response to test (query) ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by using query of shared representation, as does Liu, as the providing information from the shared representation. The motivation to do so is that the “the effectiveness of our approach by applying our model to 16 different text classifica-tion task” wherein the model comprising an adversarial in the shared representation similar to that of Gupta (Liu, 7 Conclusion, 2nd column).

Claim 2. 
Gupta in view Liu teaches The method of claim 1, 
Gupta further teaches wherein the generating a vector of a specified size comprises: receiving a user history (Page 3 & Figure 2 “G takes as input past trajectories Xi and encodes the history of the person i as Hti” teaches receiving history); 
and converting the user history in to a vector of signals (Page 3 & Figure 2 “The pooling module takes as input all Htobsi and outputs a pooled vector Pi for each person” teaches converting history to a vector).

Claim 3. 
Gupta in view Liu teaches The method of claim 1, 
Gupta further teaches the machine learning model is trained based at least in part on….loss that is based on vectors received from at least some of the plurality of encoders (4.Experiments & Page 5, 2nd column “in the section as SGAN-kVP-N where kV signifies if the model was trained using variety loss (k=1 essentially means no variety loss) and P signifies usage of our proposed pooling module” teaches using loss function train the model & 3.6. Implementation Details & Page 5, 1st column “The dimensions of the hidden state for encoder is 16 and decoder is 32. We embed the input coordinates as 16 dimensional vectors. We iteratively train the Generator and Discriminator” teaches train the model based on the vector from the encoders)
Liu further teaches wherein the machine learning model is trained based at least in part on a discriminator loss (& 4.2 Task Adversarial Loss for MTL & Page 4, 2nd column “Discriminator is used to map the shared representation of sentences into a probability distribution, estimating what kinds of tasks the encoded sentence comes from” teaches performed task using discriminator & 3.2 Task-Specific Output Layer & Page 3, 2nd column “The parameters of the network are trained to minimise the cross-entropy of the predicted and true distributions on all the tasks” teaches trained using Cross entropy loss which is received from the tasks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by discriminator loss, as does Liu,. loss that is based on vectors received from at least some of the plurality of encoders. The motivation to do so is that the “the effectiveness of our approach by applying our model to 16 different text classifica-tion task” wherein the model comprising an adversarial in the shared representation similar to that of Gupta (Liu, 7 Conclusion, 2nd column).

Claim 4. 
Gupta in view Liu teaches The method of claim 3, 
Liu further teaches wherein the discriminator loss function is based at least in part on cross entropy loss (3.2 Task-Specific Output Layer & Page 3, 2nd column “The parameters of the network are trained to minimise the cross-entropy of the predicted and true distributions on all the tasks” teaches loss function is cross entropy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by discriminator loss, as does Liu,. loss that is based on vectors received from at least some of the plurality of encoders. The motivation to do so is that the “the effectiveness of our approach by applying our model to 16 different text classifica-tion task” wherein the model comprising an adversarial in the shared representation similar to that of Gupta (Liu, 7 Conclusion, 2nd column).

Claim 5. 
Gupta in view Liu teaches The method of claim 3, 
Liu teaches wherein the machine learning model is trained based at least in part on a regularization loss (4.3 Orthogonality Constraints & Page 5, 1st column “we find below loss is optimal, which is used by Bousmalis et al. (2016) and achieve a better performance” teaches loss function (regularization loss) “The final loss function of our model can be written as: L=LTask+λLAdv+γLDiff where λ and γ are hyper-parameter. The networks are trained with backpropagation” teaches model trained based on the regularization loss).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by regularization loss, as does Liu, model trained based on the loss. The motivation to do so is that the “the effectiveness of our approach by applying our model to 16 different text classifica-tion task” wherein the model comprising an adversarial in the shared representation similar to that of Gupta (Liu, 7 Conclusion, 2nd column).

Claim 7. 
Gupta in view Liu teaches The method of claim 1, 
Liu further teaches wherein providing information from the shared representation in response to the query comprises determining at least one neighboring vector to a specified vector in the shared representation that meets a similarity threshold to the specified vector (4.1 Adversarial Network & Page 4, 1st column “The goal is to learn a generative dis-tribution pG(x) that matches the real data distri-bution Pdata(x) Specifically, GAN learns a gen-erative network G and discriminative model D, in which G generates samples from the genera-tor distribution pG(x). and D learns to determine whether a sample is from pG(x) or Pdata(x)” & 4.2 Task Adversarial Loss for MTL & Page 4, 2nd column “Discriminator is used to map the shared representation of sentences into a probability distribution, estimating what kinds of tasks the encoded sentence comes from” teaches generates samples matches with the real data which has shared representation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by using query of shared representation, as does Liu, as the providing information from the shared representation. The motivation to do so is that the “the effectiveness of our approach by applying our model to 16 different text classifica-tion task” wherein the model comprising an adversarial in the shared representation similar to that of Gupta (Liu, 7 Conclusion, 2nd column).

Claim 8. 
Gupta teaches A method comprising: receiving data for a plurality of individual users from a plurality of data sources (Page 3 & Figure 2 “G takes as input past trajectories Xi and encodes the history of the person i as Hti. The pooling module takes as input all Htobsi and outputs a pooled vector Pi for each person” teaches receiving history (data) of the individual (plurality) users);
determining a user's signals from the data (Page 3 & Figure 2 “G takes as input past trajectories Xi and encodes the history of the person i as Hti. The pooling module takes as input all Htobsi and outputs a pooled vector Pi for each person” teaches determine vector (user signals) from the data);
for each data source, combining the user's signals to create a user vector of a first fixed size (3.3. Socially-Aware GAN & Page 3, 2nd column “We first embed the location of each person using a single layer MLP to get a fixed length vector eti” teaches fixed length vector);
transforming the user vector by a neural network into a vector of a second fixed size (3.3. Socially-Aware GAN & Page 3, 2nd column “We first embed the location of each person using a single layer MLP to get a fixed length vector eti” and Figure 3 teaches transformation the vector into a vector fixed length) , 
the neural network trained a) by determining a classifier loss….. and an encoder loss (4.Experiments & Page 5, 2nd column “in the section as SGAN-kVP-N where kV signifies if the model was trained using variety loss (k=1 essentially means no variety loss) and P signifies usage of our proposed pooling module” teaches using loss function train the model 3.3. Socially-Aware GAN & Page 4, 1st column “In addition to adversarial loss, we also apply L2 loss on the predicted trajectory which measures how far the generated samples are from the actual ground truth” teaches loss  function adversarial loss (encoder loss) and L2 loss (classifier loss)), 
and b) by adjusting the weights of the network to change the losses (3.3. Socially-Aware GAN & Page 4, 1st column “After initializing the decoder states as described above we can obtain predictions as follows: etiPihtdi(x^ti,y^ti)=ϕ(xt−1i, yt−1i;Wed)=PM(ht−1d1, …, htdn)=LSTM(γ(Pi, ht−1di), eti;Wdecoder)=γ(htdi)(4) where ϕ(⋅) is an embedding function with ReLU nonlinearity with Wed as the embedding weights. The LSTM weights are denoted by Wdecoder and γ is an MLP” and 3.5. Encouraging Diverse Sample Generation & Page 4, 2nd column “choosing the “best” prediction in L2 sense as our prediction” teaches weights are changed in according to make better predication and nest predication choose based on L2 sense (loss));
While Gupta teaches providing information from the vector fixed size Gupta does not teach receiving a query and discriminator loss.
However, Liu teaches the neural network trained a) by determining….a discriminator loss (4.2 Task Adversarial Loss for MTL & Page 4, 2nd column “Discriminator is used to map the shared representation of sentences into a probability distribution, estimating what kinds of tasks the encoded sentence comes from” teaches performed task using discriminator & 3.2 Task-Specific Output Layer & Page 3, 2nd column “The parameters of the network are trained to minimise the cross-entropy of the predicted and true distributions on all the tasks” teaches trained using Cross entropy loss which is received from the tasks)
receiving a query (5.5 Shared Knowledge Transfer & Page 6, 2nd column “To test the transferability of our learned shared extractor, we also design an experiment, in which we take turns choosing 15 tasks to train our model MS with multi-task learning” teaches receiving a test (query)); 
and providing information in response to the query based on at least in part on the vector of the second fixed size (5.5 Shared Knowledge Transfer & Page 6, 2nd column “To test the transferability of our learned shared extractor, we also design an experiment, in which we take turns choosing 15 tasks to train our model MS with multi-task learning, then the learned shared layer are transferred to a second network MT that is used for the remaining one task” teaches providing  in response to test (query) ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by using query of shared representation, as does Liu, as the providing information from the shared representation. The motivation to do so is that the “the effectiveness of our approach by applying our model to 16 different text classifica-tion task” wherein the model comprising an adversarial in the shared representation similar to that of Gupta (Liu, 7 Conclusion, 2nd column).

Claim 9. 
Gupta in view of Liu teaches The method of claim 8, 
Gupta further teaches wherein the first fixed size is the same as the second fixed size (3.3. Socially-Aware GAN & Page 3, 2nd column “We first embed the location of each person using a single layer MLP to get a fixed length vector eti” teaches fixed vectors length).

Claim 10. 
Gupta in view of Liu teaches The method of claim 8, 
Gupta further teaches wherein combining the user's signals to create a user vector of a fixed size comprises combining the user's signals using at least one of a summation, a weighted average and a recurrent neural network layer (3.5. Encouraging Diverse Sample Generation & Page 4, 2nd column “The method described so far produces good predictions, but these predictions try to produce the “average” prediction in cases where there can be multiple outputs” & 3.3. Socially-Aware GAN & Page 4, 1st column “where ϕ(⋅) is an embedding function with ReLU nonlinearity with Wed as the embedding weights. The LSTM weights are denoted by Wdecoder and γ is an MLP” teaches embedding weight for the prediction and the prediction try to produce based on the average in the LSTM).
Claim 11. 
Gupta in view of Liu teaches The method of claim 8, 
Gupta further teaches wherein the neural network is trained a) by determining a classifier loss………an encoder loss (4.Experiments & Page 5, 2nd column “in the section as SGAN-kVP-N where kV signifies if the model was trained using variety loss (k=1 essentially means no variety loss) and P signifies usage of our proposed pooling module” teaches using loss function train the model 3.3. Socially-Aware GAN & Page 4, 1st column “In addition to adversarial loss, we also apply L2 loss on the predicted trajectory which measures how far the generated samples are from the actual ground truth” teaches loss  function adversarial loss (encoder loss) and L2 loss (classifier loss))
and b) by adjusting the weights of the network to change the losses.
Liu further teaches wherein the neural network is trained a) by…..a discriminator loss……..and a regularization loss (4.2 Task Adversarial Loss for MTL & Page 4, 2nd column “Discriminator is used to map the shared representation of sentences into a probability distribution, estimating what kinds of tasks the encoded sentence comes from” teaches performed task using discriminator & 3.2 Task-Specific Output Layer & Page 3, 2nd column “The parameters of the network are trained to minimise the cross-entropy of the predicted and true distributions on all the tasks” teaches trained using Cross entropy loss which is received from the tasks & 4.3 Orthogonality Constraints & Page 5, 1st column “we find below loss is optimal, which is used by Bousmalis et al. (2016) and achieve a better performance” teaches loss function (regularization loss) “The final loss function of our model can be written as: L=LTask+λLAdv+γLDiff where λ and γ are hyper-parameter. The networks are trained with backpropagation” teaches model trained based on the regularization loss).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by regularization loss, as does Liu, model trained based on the loss. The motivation to do so is that the “the effectiveness of our approach by applying our model to 16 different text classifica-tion task” wherein the model comprising an adversarial in the shared representation similar to that of Gupta (Liu, 7 Conclusion, 2nd column).

Claim 13. 
Gupta in view of Liu teaches The method of claim 8,
Liu further teaches wherein receiving a query comprises receiving a query of a shared representation of user vectors and wherein providing information in response to the query comprises determining at least one neighboring user vector to a specified vector that meets a similarity threshold to the specified vector (4.1 Adversarial Network & Page 4, 1st column “The goal is to learn a generative distribution pG(x) that matches the real data distri-bution Pdata(x) Specifically, GAN learns a generative network G and discriminative model D, in which G generates samples from the generator distribution pG(x). and D learns to determine whether a sample is from pG(x) or Pdata(x)” & 4.2 Task Adversarial Loss for MTL & Page 4, 2nd column “Discriminator is used to map the shared representation of sentences into a probability distribution, estimating what kinds of tasks the encoded sentence comes from” teaches generates samples matches with the real data which has shared representation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by using query of shared representation, as does Liu, as the providing information from the shared representation. The motivation to do so is that the “the effectiveness of our approach by applying our model to 16 different text classifica-tion task” wherein the model comprising an adversarial in the shared representation similar to that of Gupta (Liu, 7 Conclusion, 2nd column).

Claim 14. 
Gupta teaches A system comprising: one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising 
receiving, at each encoder of a plurality of encoders, individual user datasets for a plurality of individual users from a single specified source, the plurality of encoders receiving data from a plurality of data sources (Page 3 & Figure 2 “G takes as input past trajectories Xi and encodes the history of the person i as Hti. The pooling module takes as input all Htobsi and outputs a pooled vector Pi for each person” teaches plurality of encoders takes history of the individual users);
generating a plurality of vectors, wherein generating a plurality of vectors comprises, for each individual user dataset, generating a vector of a specified size, the plurality of vectors forming a shared representation (3.3. Socially-Aware GAN & Page 3, 2nd column “We first embed the location of each person using a single layer MLP to get a fixed length vector eti….. eti=ϕ(xti, yti;Wee)…… The LSTM weights W(encoder) are shared between all people in a scene” and (Page 3 & Figure 2 “G takes as input past trajectories Xi and encodes the history of the person i as Hti. The pooling module takes as input all Htobsi and outputs a pooled vector Pi for each person” teaches generating plurality of vectors for each of person wherein each vectors forming shared representation) 
and wherein each of the plurality of encoders comprises a machine learning model trained based at least in part on: a) an encoder's loss, b) a classifier loss, and c) a discriminator loss that is based at least in part on vectors received from at least some of the plurality of encoders (4.Experiments & Page 5, 2nd column “in the section as SGAN-kVP-N where kV signifies if the model was trained using variety loss (k=1 essentially means no variety loss) and P signifies usage of our proposed pooling module” teaches using loss function train the model 3.3. Socially-Aware GAN & Page 4, 1st column “In addition to adversarial loss, we also apply L2 loss on the predicted trajectory which measures how far the generated samples are from the actual ground truth” teaches loss  function adversarial loss (encoder loss) and L2 loss (classifier loss) );
providing information from the shared representation (3.3. Socially-Aware GAN & Page 3, 2nd column “The LSTM weights (Wencoder) are shared between all people in a scene” teaches information from the shared representation)
While Gupta teaches providing information from the shared representation, Gupta does not teach receiving a query and discriminator loss.
However, Liu teaches wherein each of the plurality of encoders comprises a machine learning model trained based at least in part on…..c) a discriminator loss that is based at least in part on vectors received from at least some of the plurality of encoders (“4.2 Task Adversarial Loss for MTL & Page 4, 2nd column “Discriminator is used to map the shared representation of sentences into a probability distribution, estimating what kinds of tasks the encoded sentence comes from” teaches performed task using discriminator & 3.2 Task-Specific Output Layer & Page 3, 2nd column “The parameters of the network are trained to minimise the cross-entropy of the predicted and true distributions on all the tasks” teaches trained using Cross entropy loss which is received from the tasks))
receiving a query of the shared representation (5.5 Shared Knowledge Transfer & Page 6, 2nd column “To test the transferability of our learned shared extractor, we also design an experiment, in which we take turns choosing 15 tasks to train our model MS with multi-task learning” teaches receiving a test of shared representation); 
and providing information from the shared representation in response to the query (5.5 Shared Knowledge Transfer & Page 6, 2nd column “To test the transferability of our learned shared extractor, we also design an experiment, in which we take turns choosing 15 tasks to train our model MS with multi-task learning, then the learned shared layer are transferred to a second network MT that is used for the remaining one task” teaches providing learner shared layer in response to test (query) ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by using query of shared representation with discriminator loss, as does Liu, as the providing information from the shared representation. The motivation to do so is that the “the effectiveness of our approach by applying our model to 16 different text classifica-tion task” wherein the model comprising an adversarial in the shared representation similar to that of Gupta (Liu, 7 Conclusion, 2nd column).

Claim 15. 
Gupta in view Liu teaches The method of claim 14, 
Gupta further teaches wherein the generating a vector of a specified size comprises: receiving a user history (Page 3 & Figure 2 “G takes as input past trajectories Xi and encodes the history of the person i as Hti” teaches receiving history); 
and converting the user history in to a vector of signals (Page 3 & Figure 2 “The pooling module takes as input all Htobsi and outputs a pooled vector Pi for each person” teaches converting history to a vector).

Claim 16. 
Gupta in view Liu teaches The method of claim 14, 
Gupta further teaches wherein machine learning model is trained based at least in part on….loss that is based on vectors received from at least some of the plurality of encoders (4.Experiments & Page 5, 2nd column “in the section as SGAN-kVP-N where kV signifies if the model was trained using variety loss (k=1 essentially means no variety loss) and P signifies usage of our proposed pooling module” teaches using loss function train the model & 3.6. Implementation Details & Page 5, 1st column “The dimensions of the hidden state for encoder is 16 and decoder is 32. We embed the input coordinates as 16 dimensional vectors. We iteratively train the Generator and Discriminator” teaches train the model based on the vector from the encoders)
Liu further teaches wherein the machine learning model is trained based at least in part on a discriminator loss (& 4.2 Task Adversarial Loss for MTL & Page 4, 2nd column “Discriminator is used to map the shared representation of sentences into a probability distribution, estimating what kinds of tasks the encoded sentence comes from” teaches performed task using discriminator & 3.2 Task-Specific Output Layer & Page 3, 2nd column “The parameters of the network are trained to minimise the cross-entropy of the predicted and true distributions on all the tasks” teaches trained using Cross entropy loss which is received from the tasks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by discriminator loss, as does Liu,. loss that is based on vectors received from at least some of the plurality of encoders. The motivation to do so is that the “the effectiveness of our approach by applying our model to 16 different text classifica-tion task” wherein the model comprising an adversarial in the shared representation similar to that of Gupta (Liu, 7 Conclusion, 2nd column).

Claim 17. 
Gupta in view Liu teaches The method of claim 16, 
Liu further teaches wherein the discriminator loss function is based at least in part on cross entropy loss (3.2 Task-Specific Output Layer & Page 3, 2nd column “The parameters of the network are trained to minimise the cross-entropy of the predicted and true distributions on all the tasks” teaches loss function is cross entropy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by discriminator loss, as does Liu,. loss that is based on vectors received from at least some of the plurality of encoders. The motivation to do so is that the “the effectiveness of our approach by applying our model to 16 different text classifica-tion task” wherein the model comprising an adversarial in the shared representation similar to that of Gupta (Liu, 7 Conclusion, 2nd column).

Claim 18. 
Gupta in view Liu teaches The method of claim 16, 
Liu teaches wherein the machine learning model is trained based at least in part on a regularization loss (4.3 Orthogonality Constraints & Page 5, 1st column “we find below loss is optimal, which is used by Bousmalis et al. (2016) and achieve a better performance” teaches loss function (regularization loss) “The final loss function of our model can be written as: L=LTask+λLAdv+γLDiff where λ and γ are hyper-parameter. The networks are trained with backpropagation” teaches model trained based on the regularization loss).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by regularization loss, as does Liu, model trained based on the loss. The motivation to do so is that the “the effectiveness of our approach by applying our model to 16 different text classifica-tion task” wherein the model comprising an adversarial in the shared representation similar to that of Gupta (Liu, 7 Conclusion, 2nd column).

Claim 20. 
Gupta in view Liu teaches The method of claim 14, 
Liu further teaches wherein providing information from the shared representation in response to the query comprises determining at least one neighboring vector to a specified vector in the shared representation that meets a similarity threshold to the specified vector (4.1 Adversarial Network & Page 4, 1st column “The goal is to learn a generative distribution pG(x) that matches the real data distri-bution Pdata(x) Specifically, GAN learns a gen-erative network G and discriminative model D, in which G generates samples from the genera-tor distribution pG(x). and D learns to determine whether a sample is from pG(x) or Pdata(x)” & 4.2 Task Adversarial Loss for MTL & Page 4, 2nd column “Discriminator is used to map the shared representation of sentences into a probability distribution, estimating what kinds of tasks the encoded sentence comes from” teaches generates samples matches with the real data which has shared representation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by using query of shared representation, as does Liu, as the providing information from the shared representation. The motivation to do so is that the “the effectiveness of our approach by applying our model to 16 different text classifica-tion task” wherein the model comprising an adversarial in the shared representation similar to that of Gupta (Liu, 7 Conclusion, 2nd column).

Claim 21.
Gupta in view Liu teaches The system of claim 14, 
Gupta further teaches wherein each of the plurality of encoders comprises a machine learning model trained with a plurality of different high-level classifiers; and the operations further comprise discarding all the classifiers after the encoders are trained (3.3. Socially-Aware GAN & Page 4, 1st column “We apply a MLP on the encoder's last hidden state to obtain a classification score. The discriminator will ideally learn subtle social interaction rules and classify trajectories which are not socially acceptable as “fake”” teaches encoders provide classification score & 3.6. Implementation Details & Page 5, 1st column “The dimensions of the hidden state for encoder is 16 and decoder is 32. We embed the input coordinates as 16 dimensional vectors. We iteratively train the Generator and Discriminator with a batch size of 64 for 200 epochs” teaches encoder trains the model).

Claim 22. 
Gupta in view Liu teaches The system of claim 21, 
Gupta further teaches wherein the operations further comprise using the trained encoders to generate user vectors (3.6. Implementation Details & Page 5, 1st column “The dimensions of the hidden state for encoder is 16 and decoder is 32. We embed the input coordinates as 16 dimensional vectors. We iteratively train the Generator and Discriminator with a batch size of 64 for 200 epochs” teaches trained the encoder to generate vector).

Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Liu further in view Li (“Video anomaly detection and localization via multivariate gaussian fully convolution adversarial autoencoder”). 
Claim 6. 
Gupta in view of Liu teaches The method of claim 5, 
Liu further teaches wherein the encoder loss function is a sum of……a positive constant multiplied by the regularization loss (4.4 Put It All Together & Page 5, 1st column “L = LT ask + λLAdv + γLDif f where λ and γ are hyper-parameter” teaches positive constant γ multiply by the LDif f loss (regularization loss)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by regularization loss, as does Liu, model trained based on the loss. The motivation to do so is that the “the effectiveness of our approach by applying our model to 16 different text classifica-tion task” wherein the model comprising an adversarial in the shared representation similar to that of Gupta (Liu, 7 Conclusion, 2nd column).
While Gupta in view of Liu teaches encoder loss function multiply by the regularization loss Gupta in view of Liu does not teach encoder loss function multiply by the discriminator loss.
However Li teaches, wherein the encoder loss function is a sum of a negative constant multiplied by the discriminator loss (3.3. Adversarial training between E and D & Page 98, 1st column “which ensures that the encoder could confuse the discriminator. The loss is expressed as:

    PNG
    media_image1.png
    55
    709
    media_image1.png
    Greyscale

where wE are the encoder weights” teaches encoder loss function is negative constant multiple by the discriminator loss 
    PNG
    media_image2.png
    57
    140
    media_image2.png
    Greyscale
 sum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta in view of Liu by encoder loss, as does Li, model comprising encoder loss. The motivation to do so is that the “the encoder weights by maximizing the probability that the latent space vector z (generated by the encoder) come from the prior distribution p(z), which ensures that the encoder could confuse the discriminator” wherein the model comprising an adversarial neural network similar to that of Gupta in view of Liu (Li, 3.3. Adversarial training between E and D & Page 98, 1st column).

Claim 12. 
Gupta in view of Liu teaches The method of claim 11, 
Liu further teaches wherein the encoder loss function is a sum of…..a positive constant multiplied by the regularization loss (4.4 Put It All Together & Page 5, 1st column “L = LT ask + λLAdv + γLDif f where λ and γ are hyper-parameter” teaches positive constant γ multiply by the LDif f loss (regularization loss)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by regularization loss, as does Liu, model trained based on the loss. The motivation to do so is that the “the effectiveness of our approach by applying our model to 16 different text classifica-tion task” wherein the model comprising an adversarial in the shared representation similar to that of Gupta (Liu, 7 Conclusion, 2nd column).
While Gupta in view of Liu teaches encoder loss function multiply by the regularization loss Gupta in view of Liu does not teach encoder loss function multiply by the discriminator loss.
However Li teaches, the encoder loss function is a sum of a negative constant multiplied by the discriminator loss (3.3. Adversarial training between E and D & Page 98, 1st column “which ensures that the encoder could confuse the discriminator. The loss is expressed as:

    PNG
    media_image1.png
    55
    709
    media_image1.png
    Greyscale

where wE are the encoder weights” teaches encoder loss function is negative constant multiple by the discriminator loss 
    PNG
    media_image2.png
    57
    140
    media_image2.png
    Greyscale
 sum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta in view of Liu by encoder loss, as does Li, model comprising encoder loss. The motivation to do so is that the “the encoder weights by maximizing the probability that the latent space vector z (generated by the encoder) come from the prior distribution p(z), which ensures that the encoder could confuse the discriminator” wherein the model comprising an adversarial neural network similar to that of Gupta in view of Liu (Li, 3.3. Adversarial training between E and D & Page 98, 1st column).

Claim 19. 
Gupta in view of Liu teaches The system of claim 18, 
Liu further teaches wherein the encoder loss function is a sum of…….a positive constant multiplied by the regularization loss (4.4 Put It All Together & Page 5, 1st column “L = LT ask + λLAdv + γLDif f where λ and γ are hyper-parameter” teaches positive constant γ multiply by the LDif f loss (regularization loss)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by regularization loss, as does Liu, model trained based on the loss. The motivation to do so is that the “the effectiveness of our approach by applying our model to 16 different text classifica-tion task” wherein the model comprising an adversarial in the shared representation similar to that of Gupta (Liu, 7 Conclusion, 2nd column).
While Gupta in view of Liu teaches encoder loss function multiply by the regularization loss Gupta in view of Liu does not teach encoder loss function multiply by the discriminator loss.
However Li teaches, wherein the encoder loss function is a sum of a negative constant multiplied by the discriminator loss (3.3. Adversarial training between E and D & Page 98, 1st column “which ensures that the encoder could confuse the discriminator. The loss is expressed as:

    PNG
    media_image1.png
    55
    709
    media_image1.png
    Greyscale

where wE are the encoder weights” teaches encoder loss function is negative constant multiple by the discriminator loss 
    PNG
    media_image2.png
    57
    140
    media_image2.png
    Greyscale
 sum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta in view of Liu by encoder loss, as does Li, model comprising encoder loss. The motivation to do so is that the “the encoder weights by maximizing the probability that the latent space vector z (generated by the encoder) come from the prior distribution p(z), which ensures that the encoder could confuse the discriminator” wherein the model comprising an adversarial neural network similar to that of Gupta in view of Liu (Li, 3.3. Adversarial training between E and D & Page 98, 1st column).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125     

/YING YU CHEN/Primary Examiner, Art Unit 2125